Citation Nr: 1229244	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for duodenal ulcer with truncal vagotomy and partial gastrectomy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2010, the Veteran testified at the RO before a Veterans Law Judge in a Travel Board hearing.  The Veterans Law Judge who conducted the October 2010 Travel Board hearing is no longer employed by the Board.  

Subsequently, the Board remanded this matter for additional development in a February 2011 decision.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, during his VA examination in March 2011, the Veteran asserted that he was no longer able to work because of his service-connected digestive disability now on appeal.  The VA examiner noted the effects on the Veteran's occupational and daily activities resulting from his digestive disability.  

In light of Rice, and the Veteran's evidence that his TDIU is, at least in part, the result of his service-connected digestive disability, the Board finds that the Veteran's increased rating claim includes a claim for TDIU.  This issue, therefore, has been added on the title page as an additional claim entitled to current appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required.


REMAND

In June 2012, the Veteran was notified that the Veterans Law Judge who conducted the October 2010 Board hearing was no longer employed by the Board and he was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2011).  In a July 2012 submission, the Veteran has requested a video conference Board hearing.  

As the Veteran's requested hearing has not yet been conducted, this matter must be remanded to schedule the appellant for a videoconference Board hearing at the RO per his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing per his request.  Appropriate notification should be provided to the Veteran at his current address of record and to his representative, and such notification should be documented and associated with the claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


